UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6271


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONICA MCCANTS, a/k/a Money,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:11-cr-00426-JKB-4)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony D. Martin, ANTHONY D. MARTIN, PC, Greenbelt, Maryland, for Appellant.
Jonathan F. Lenzner, Acting United States Attorney, Daniel A. Loveland, Jr., Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monica McCants appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in this case. See United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review); see also

United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

affirm the district court’s order. United States v. McCants, No. 1:11-cr-00426-JKB-4 (D.

Md. Feb. 12, 2021). We deny as moot McCants’ motion to submit on briefs. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2